Citation Nr: 1025711	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from April 1952 
to April 1956.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating decision of 
the Saint Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Los Angeles, California RO.  The case was 
previously before the Board in October 2009 when, in pertinent 
part, the Board reopened the claim for service connection for 
bilateral hearing loss, and remanded the matter for additional 
development based on de novo review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Board's October 2009 remand requested that the RO send the 
Veteran a letter asking him to identify all providers of 
treatment or evaluation he has received for hearing loss, and to 
provide the releases necessary to obtain records of such 
treatment/evaluation, specifically including records from Dr. 
P.G.P. (who indicated in February 2008 and July 2009 letters that 
he had treated the Veteran since 2006).  

By letter in November 2009, the AMC asked the Veteran to provide 
treatment records pertinent to his claim and to complete and 
return enclosed authorization forms for VA to request private 
treatment records, specifically including from Dr. P.G.P.  The 
Veteran did not respond to the request.  Consequently, pertinent 
evidence remains outstanding.

A governing regulation provides that where evidence 
(including identifying information and releases) requested 
in connection with an original claim is not received 
within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158(a).  

The Veteran was not advised of the provisions of 38 C.F.R. 
§ 3.158(a), and may not have been fully aware of the consequences 
of his failure to cooperate in the development of his claim.  
Hence, he should have another opportunity to respond and provide 
the requested information and releases upon being advised of 
§ 3.158(a).

The Board recognizes that the appeal in this case has been 
advanced on its docket because of the Veteran's age; however, the 
delay is entirely within the control of the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should again send the Veteran a 
letter asking him to identify all providers 
of treatment and/or evaluation he received 
for hearing loss, and to provide any releases 
necessary for VA to obtain records of such 
treatment/evaluation, including the records 
of all treatment/evaluation for hearing loss 
he received from Dr. P.G.P.(and specifically 
the report of the treatment indicated to have 
taken place in approximately 2006).  In 
connection with this development the Veteran 
should be reminded of the provisions of 
38 C.F.R. § 3,158(a).  (He should be afforded 
the full period of time provided by law to 
respond to the request.)  The RO should 
obtain complete records of all such treatment 
and evaluation from the sources identified.  
If any provider does not respond, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private treatment records are 
received.  

2.  The RO should then readjudicate this 
claim.  (If the Veteran fails to respond to 
requests for identifying information or to 
provide releases for the records sought, the 
RO must address the applicability of 
38 C.F.R. § 3.158(a)).  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

